Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Predicated on the determination that original claim 7 contained allowable subject matter, Applicant has amended claim 1 to include the limitations set forth therein.  The amendment does indeed seem to obviate the rejection to the extent that the permutations of the substituent L0 anticipatory of the ligand portion of formula (II) in claim 1 outlined in paragraph [0022] of the reference contain required structural attributes not captured by the variable L or the moiety -L-Z(R4)-.
	The patent and non-patent literature contain numerous disclosures of self-healing/shape memory crosslinked polymers featuring reversible/impermanent bonds in the form of coordination bonds involving ligand residues incorporated into the polymer and metal compounds/ions.  However, the vast majority differ from the combination of polymer and metal claimed in one or more key respects including the ligand moieties being present in the backbone of the polymer, or pendant to the polymer chain, as opposed to being located at its terminal positions.  Others simply teach polymers with ligands comprising coordinating residues different than nitrogen heterocycles.  In yet others, the polymer is bonded to a nitrogen heterocycle but the linking group Is not attached to a carbon atom vicinal to the nitrogen atom.  Among the disclosures of interest in this regard include “Stretchable Self-Healing Polymer Dielectrics Cross-linked Through Metal-Ligand Coordination” authored by Rao et al. and published in JACS (2016) 138, 6020-6027, “Distinct Mechanical and SelfHealing Properties in Two Polydimethylsilxoane Coordination Polymers with Fine-tuned Bond Strength” authored by Wang et al. and published in Inorg Chem (2018) 57, 3232-3242, “Self-Healable Dielectric Polydimethylsiloxane Composite Based on Zinc-imidazole Coordination Bond” authored by Oh et al. and published in Macromol. Res. (2019) 27(5), 435-443, and U.S. Patent Application Publication Nos. 2020/0308407 and 2017/0331057.
	The art cited during this prosecution is regarded as the most germane available.  Inasmuch as it fails to even render obvious the instant invention, claims 1-6 and 8-23 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 15, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765